ALEXANDER & BALDWIN, INC.

2007 INCENTIVE COMPENSATION PLAN

 

AMENDMENT NO. 1

 

The Alexander & Baldwin, Inc. 2007 Incentive Compensation Plan, effective as of
April 26, 2007 (the “Plan”), is hereby amended, effective June 28, 2007, as
follows:

 

1.         The last sentence of Section III.A of Article One of the Plan is
hereby deleted, and the following new sentences are added to the end of such
section:

 

“All Awards to non-employee Board members (other than pursuant to the Automatic
Grant Program) shall be made by the Compensation Committee (or subcommittee
thereof) which shall at the time of any such Award be comprised solely of
independent directors, as determined in accordance with the governance standards
of the Stock Exchange on which the Common Stock is at the time primarily traded
(the “Independent Directors”). In addition, any Awards for members of the
Compensation Committee (other than pursuant to the Automatic Grant Program) must
be authorized by a disinterested majority of the Independent Directors.”

 

2.         Section I.B.6 of Article Three of the Plan is hereby amended in its
entirety to read as follows:

 

“6.       The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares, but
only to the extent such waiver is effected in connection with (i) the
Participant’s cessation of Service by reason of death, Disability, Retirement or
Involuntary Termination or (ii) the consummation of a Change in Control
transaction. Any such waiver shall result in the immediate vesting of the
Participant’s interest in the shares of Common Stock as to which the waiver
applies. However, no vesting requirements tied to the attainment of performance
objectives may be waived with respect to shares which were intended at the time
of issuance to qualify as performance-based compensation under Code Section
162(m), except in the event of the Participant’s cessation of Service by reason
of death, Disability or Involuntary Termination or as otherwise provided in
Section II of this Article Three. For purposes of this section I.B.6, Retirement
shall mean (A) the Participant’s termination of Service on or after attainment
of age sixty-five (65) or (B) the Participant’s approved early retirement on or
after attainment of age fifty-five (55) and completion of at least five (5)
years of Service.”

 



            3.         Except as modified by this Plan Amendment, all the terms
and provisions of the Plan as in effect immediately prior to this Plan Amendment
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Amendment to be
executed on its behalf by its duly-authorized officers on this 28th day of June
2007.

 

ALEXANDER & BALDWIN, INC.

 

By /s/ Son-Jai Paik

Its Vice President

 

By /s/ Alyson J. Nakamura

Its Secretary

 

 

2

 

 